The indictment contained two counts. This appellant was tried and his conviction was rested upon the second count, which charged he had in his possession a still, apparatus, appliance, or device, or substitute therefor, to be used for the purpose of manufacturing alcoholic, spirituous, malt, or other prohibited liquors and beverages, etc. Issue was joined upon his plea of not guilty.
The few exceptions reserved to the court's rulings upon the admission of testimony are so clearly free from error they need not be discussed.
The case rested principally upon a question of fact, and as the evidence was in sharp conflict a jury question was presented, thus rendering inapt the general affirmative *Page 592 
charge requested by defendant in writing.
The court refused several special written charges to defendant. Upon examination of these charges we find that those of the charges which stated a correct proposition of law were fairly and substantially covered, not only by the court in its oral charge to the jury, but also by the written charges given at the request of the defendant. Practically all of the refused charges were duplicates of the charges given at defendant's request.
As to the facts, we are of the opinion the evidence was ample to sustain the verdict of the jury and to support the judgment of conviction from which this appeal was taken. The State's testimony consisted of the evidence given by the sheriff of the county, and his deputies, all of whom testitled they went to the still in question early in the morning and remained hidden near the still for about half an hour, during which time they saw this appellant actively engaged in working about the still making a large vat in which to place the beer. Another man was also at the still firing it up, etc. This party it appears was also convicted, and his appeal to this court has been recently affirmed.
Defendant admitted his presence at the still, and also that he ran at the approach of the officers, but was captured and arrested by one of the officers some half mile away. He denied, however, any connection with the still, which was in operation at the time, and he disputed the testimony given by the officers upon the trial.
No error appears. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.